 


 HR 4285 ENR: Department of Veterans Affairs Expiring Authorities Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 4285 
 
AN ACT 
To amend title 38, United States Code, to extend and modify certain authorities and requirements relating to the Department of Veterans Affairs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Department of Veterans Affairs Expiring Authorities Act of 2019. 2.Extension of authority relating to vendee loansSection 3733(a)(7) of title 38, United States Code, is amended— 
(1)in the matter preceding subparagraph (A), by striking September 30, 2019 and inserting September 30, 2020; and (2)in subparagraph (C), by striking September 30, 2019, and inserting September 30, 2020,. 
3.Extension of authority for operation of Department of Veterans Affairs regional office in Manila, the Republic of the PhilippinesSection 315(b) of title 38, United States Code, is amended by striking September 30, 2019 and inserting September 30, 2020. 4.Extension of authority for financial assistance for supportive services for very low-income veteran families in permanent housingSection 2044(e)(1)(G) of title 38, United States Code, is amended by striking fiscal year 2019 and inserting each of fiscal years 2019 through 2021.  
5.Extension of temporary expansion of payments and allowances for beneficiary travel in connection with veterans receiving care from vet centersSection 104(a) of the Honoring America’s Veterans and Caring for Camp Lejeune Families Act of 2012 (Public Law 112–154; 126 Stat. 1169), as most recently amended by section 109 of the Department of Veterans Affairs Expiring Authorities Act of 2018 (Public Law 115–251; 132 Stat. 3169), is amended by striking September 30, 2019 and inserting September 30, 2020. 6.Technical amendmentsTitle 38, United States Code, is amended as follows: 
(1)In section 714(e)(2)(B), by striking to the refer and inserting to refer. (2)In section 1725A(c), by inserting a comma after a contract. 
(3)In section 3313(g)(3)(B)(ii), by inserting a comma after for books. (4)In section 3321(a)(1), by striking January, and inserting January. 
(5)In section 3683— (A)by striking (b) (b) and inserting (b); 
(B)by striking (c) (c) and inserting (c); and (C)by striking (d) (d) and inserting (d). 
(6)In section 3699(b), by striking this paragraph and inserting this subsection. (7)In section 7462(b)(4)(A), by inserting notice after written. 
(8)In section 7696(c)(1), by striking ). and inserting a period.  (9)In section 8104(a), by striking paragraph (3) and inserting the following new paragraph (3): 
 
(3)For purposes of this subsection: (A)The term major medical facility project means a project for the construction, alteration, or acquisition of a medical facility involving a total expenditure of more than $20,000,000, but such term does not include an acquisition by exchange, nonrecurring maintenance projects of the Department, or the construction, alteration, or acquisition of a shared Federal medical facility for which the Department’s estimated share of the project costs does not exceed $20,000,000. 
(B)The term major medical facility lease means a lease for space for use as a new medical facility at an average annual rent of more than $1,000,000..  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 